NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 29 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN T. WASHINGTON,                             No. 17-16031

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00229-JCM-VCF

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA;
EUGENE P. LIBBY, D.O. A Professional
Corporation,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      John T. Washington appeals pro se from the district court’s judgment

dismissing his medical malpractice action under the Federal Tort Claims Act

(“FTCA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal under Fed. R. Civ. P. 12(b)(6). Ebner v. Fresh, Inc., 838

F.3d 958, 962 (9th Cir. 2016). We may affirm on any basis supported by the

record, Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008), and we affirm.

      Dismissal of Washington’s state law claims was proper because

Washington’s action was filed more than one year after he discovered his claim,

and Washington has failed to demonstrate that he is entitled to either statutory or

equitable tolling. See Nev. Rev. Stat. §41A.097(2)-(3) (setting forth one-year

limitation period after discovery of professional negligence claim and statutory

tolling for concealment of evidence); Copeland v. Desert Inn Hotel, 673 P.2d 490,

492 (Nev. 1983) (listing non-exhaustive factors considered for equitable tolling).

      Contrary to Washington’s contention, the United States was not properly

served, and we do not consider the merits of Washington’s claims against the

United States.

      We do not consider arguments and allegations raised for the first time on

appeal, see Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009), or documents

not presented to the district court, see United States v. Elias, 921 F.2d 870, 874

(9th Cir. 1990).

      AFFIRMED.




                                          2                                    17-16031